DETAILED ACTION
This communication is responsive to the amendment filed on 12/29/2021.
Claims 1, 3, 5-7, 9, and 12 are amended.
Claims 14-18 are added as the new claims.
Claims 1-18 are pending in this present application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2016-016345, filed on 01/29/2016.

Continuity
The present application is a continuation (CON.) of PCT/JP2017/002942 filed on 01/27/2017.

	Claim Objections
Claims 14 and 17 are objected to because of the following informalities:
,” appears a typo error or grammatical error.  Appropriate corrections is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-18 are directed to methods for an information processing for displaying the reference information and the position corresponding to a search result and/or a map, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
“display-controlling by identifying an attribute associated with the extracted search result, …, wherein the display-controlling adjusts, based on a user input, a type and a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result”, as drafted, is a process that, as drafted, is a process that, under its broadest reasonable interpretation, covers identifying at attribute…” and “adjusts, based on a user input, a type and a quantity of the information…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04; and as step 2B (Prong 1)). 
(Similar analysis to independent claims 9 and 12-13, respectively, to above step of 2A (Prong 1))

The remaining limitations in claims 1, 9, and 12-13 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional limitations/elements: “a receiver”, “a terminal”, “a memory configured to store computer-readable instructions; and a processor configured to execute the computer-readable instructions such that the processor is configured to cause the information processing apparatus” in claims 1 and 13, “a transmitter” in claim 12,  to perform the above indicated “identifying…” and “adjusting…” steps that it amounts no more than mere instructions to apply the exception using the generic computing components.  Next, the additional limitations, e.g., “…receiving…”, “extracting…”, and 

Independent claims 1, 9, and 12-13 do not include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a receiver (in claim 1), a memory, a processor, a transmitter (in claim 12), a terminal, and an information processing apparatus (in claim 13) in the “receiving…”, “transmitting…”, “obtaining…” “extracting…”, “identifying…”, “issuing…”, and “displaying…” steps amount no more than mere instructions to apply the exception using the generic computing components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system because the receiver, transmitter, memory, processor, and processing apparatus in the claims are recited at a high-level of computing generality (i.e., as a memory for storing and a generic processor performing a generic computer function/instructions, see Mayo, 566 U.S. AT 84). Next, the additional limitations “receiving…”, “extracting…”, and “issuing a command…” in claims 1 and 13, “transmitting...”, “obtaining a search result…”, and “displaying…” in claims 9 and 12 e.g., using the Internet, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. There is no indication that the combination of the elements improve the functionality of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (see MPEP 2106.05 (d); and as Step 2B).
 (Similar analysis to independent claims 9, 12-13, respectively as well).

Claims 2-8, and 10-18 depend on independent claims 1, 9, and 12-13, and include all the limitations of claims 1, 9, and 12-13.  Therefore, claims 2-8, and 10-18 recite the same abstract idea of receiving/transmitting, extracting, obtaining, identifying, issuing, adjusting, or the like for information displaying corresponding to a search result on a map via graphical user interface (e.g., screen) being performed in the human mind, and the analysis must therefore proceed to Step 2A (Prong 2), and/or 2B.
Claim 2 recites additional limitation of “a variety of the type and the quantity of the information representing the attribute of the search result to be displayed are greater when the distance is shorter” which is not integrated into a practical application. The claim language provides only further definition of “the type and the quantity of the Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 3 recites additional limitation of “…determines whether….” to further perform the identifying an attribute associated with the extracted search result in claim 1 that does not appear to be tied to a practical application. The determining step, as drafted, is mentally processing, then it falls in the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc.) grouping as abstract ideas. Next, the additional element “a terminal” is a generic computer component and “…issues a command…” represents an insignificant extra solution activity because the issuing a command to the terminal is well-understood, routine, conventional activity to a skill artisan in the relevant Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claims 4-5 recite additional limitation of “determines…” steps, which is not integrated into a practical application because the “determines…” represent a mental process step of mentally determining to register and issue data/information which falls in the “Mental Processes” grouping of abstract idea.  The claim recites additional “issues a command….” which represents an insignificant solution activity because “issues a command…” is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (receiving, gathering, and/or transmitting data over a network, e.g., using the Internet, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites additional limitation of “…issues a command to the terminal to display information representing an evaluation made by other users of the search result or an organization to which the search result belongs at the position of the search result on the map” which represents an insignificant solution activity because “issues a e.g., using the Internet, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites additional limitation of “determines whether the attribute…”, which is not integrated into a practical application. The claim language of “determines…” is directed towards the abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites additional limitation of “the information is displayed by an icon, a mark, a highlighting display, an animation display, a text display, or a combination of these”, which represents an insignificant solution activity because “issues a command…” is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 

Regarding claims 10-11, the claims recite additional limitation of “activating a predetermined menu” (e.g., a chat service menu or friend registration menu), which is not integrated into a practical application because these additional elements represent a further mental process step of mentally activating menu on display screen.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining as set forth above 2A Prong Two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. 

collecting and managing a relevance information table between a user and a place based on an identifier of the user of the terminal transmitted from the terminal in a database”, which represents an insignificant solution activity because “collecting and managing…” steps are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., gathering information/data, see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93), and the “transmitted…” is also well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., transmitting information/data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 15 recites additional limitation of “relevance information extracted from the relevance information table stored in the database …” , which represents an insignificant solution activity because “extracted” relevance information is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., gathering information/data, see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93), and e.g., transmitting information/data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception 

For at least above reasons, claims 1-18 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al., US Patent No. 8738639 (hereinafter as “Zafar”), in view of Feng, US Pub. No. 20090216732 (hereinafter as “Feng”), and further in view of Tu, US Pub. No. 20040254723 (hereinafter as “Tu”).
Regarding claim 1, Zafar teaches: an information processing apparatus comprising:
a receiver (fig. 1 at element 130 embedded at least receiver for receiving data transmits from user terminal) configured to receive from a terminal a display request that includes information on a reference position and a search word; (fig. 1 as shown the user terminal at element 110 from user sending the request of the directory list including subscribers’ information (e.g., names, service, products, addresses/location, maps, etc.) to the directory server at element 130 via connecting network 120; fig. 7 at element S710 “Receive User Terminal Request” at the directory server 130, from the User Terminal at element S760; col. 9, lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”, wherein the keywords is illustrated as search word(s); and also col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, wherein the address, map, location are illustrated as the reference position.  ***Examiner’s notes:  the claim limitation is disclosed/defined in the Applicant’s Figures 1-3, 5 and 9; and instant specification, page 5)
a memory configured to store computer-readable instructions; (fig. 1 as shown both user terminal 110 and directory server 130 as generic computing system(s) embedded at least memory/memories for storing data/instructions, see further in col. 2, lines 35-55, col. 3, lines 22-28, and col. 4, lines 31-51, e.g., processor and memory) and 
a processor configured to execute the computer-readable instructions such that the processor is configured to cause the information processing apparatus to perform, extracting a search result based on the reference position and the search word; (again fig. 1 at elements 110 and 130 as explained above illustrated at least one of processors to process/execute the extracting/retrieving the search result, e.g., directory list of subscribers stored in database(s), see fig. 4 and 5 at elements 342 and 344, and col. 3, lines 60-67, e.g., “a search request”, and “a search result”, and col. 9, lines 1-8, e.g., “the subscriber’s information”, “the subscriber’s address”, and lines 33-37 “the map operation”, “a street map of the subscriber’s location…”, and lines 49-54 “…enabling user 105 to submit search criteria to directory server 130 though user input device 260.  …Search criteria may include, for instance, categories or keywords.”) and 
display-controlling (col. 6, line 65 “Controller 310”) by identifying an attribute associated with the extracted search result (col. 3, lines 60-67, “user 105 may access directory server 130 and submit a search request. In response to the search request, directory server 130 may search the stored directory information to identify records meeting some or all of the search criteria associated with the search request, and generate a search result” to col. 4, lines 1-10 “… In response to the identifier, directory server 130 may retrieve … and provide it to user terminal 110 for presentation to user 105.”, wherein the directory information stored in the directory server’s database (fig. 1 and fig. 5) including the at least attribute(s) of subscribers’ information) and issuing a command to the terminal to display information representing the attribute at a position corresponding to the search result on a map displayed on a screen of the terminal (fig. 1 as explained above and the terminal (e.g., computing device) having monitor using graphical user interface (GUI) for displaying the directory information of subscribers (e.g., name, services, products, address, location/map) on the screen(s) see further fig. 6; and algorithm(s) in col. 8, lines 65-67 and col. 9, lines 1-67 to col. 10, lines 1-9 embedded the “issuing a command” as identifying/satisfying, retrieving, and providing/display techniques).
Zafar does not explicitly teach “wherein the display-controlling adjusts, based on a user input, a type and a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.”
In the same field of endeavor (i.e., data processing), Feng teaches “wherein the display-controlling adjusts, based on a user input, a type … of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.” (figs. 3-6 as shown the displaying search result(s) be able adjust/change, based on a user input or selection, the type, e.g., user selects point of interest (POI) name depending on the selected miles=distance between the reference position and the position/location corresponding to the retrieved/extracted search result, fig. 8 disclosed “type” of object, distance at elements 101-102, fig. 9 disclosed the “diff types” of information for POI at element 112, par. [0007 and 0009], e.g., “the user may select a desired POI by specifying a category and sub-category of POI such as “Fast Food”…”,, wherein the “select” by a user is illustrated the user “input” as known by a skilled artisan; and pars. [0046] “the closest POI that is located at about 0.2 miles from the current position…”, [0036] “When the user selects a type of …”, [0040] “since the user has selected the distance range key 77, it is highlighted as shown in FIG.3.”, and [0069]). 
adjusts a type …of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result” for benefits of navigating in search POI and/or objects on multiple desired parameters depending a distance via GUI/ menu screens (Feng: see pars. [0001-7, and 14-15]).
Zafar and Feng do not explicitly teach the additional amended feature: “a quantity of information” in the claim, e.g., “wherein the display-controlling adjusts … and a quantity … of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.”
In the same field of endeavor (i.e., data processing), Tu teaches: “wherein the display-controlling adjusts … and a quantity … of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result.” (Tu teaches the arranging order of listing points of interest (POIs) via the navigation system when user selects type, e.g., restaurant, place name, place type (abstract, figs. 1C-1D and figs. 5C-5D; and par. [0007]); furthermore, Tu teaches adjust the range of distance (e.g., and “modifying distance” and “a radius of a region circle”) with a quantity (e.g., 2 found, 5 found, 3 found, etc.) of POIs=information corresponding to the extracted search area=result displaying via screen(s)/user interface (see figs. 5E and 5F; and pars. [0019], [0050], and [0053] “…the search result is displayed such as shown in a “Select Search Range for Details” screen 69 of FIG. 5F. The list shows the number of POIs (gas stations in each range “…” wherein the “number of POIs” presents the “quantity”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Tu would have provided Zafar and Feng with the limitation “adjusts … and a quantity of the information representing the attribute to be displayed depending on a distance between the reference position and the position corresponding to the extracted search result” for benefits of navigating in search POIs and/or objects when user selects/modifies search type depending a range of modified distances/radius regions known as circle via GUI/ menu screens (Tu: see pars. [0024, 47, and 50-53]). 

	
Regarding claim 2, Feng and Tu clearly teach: wherein a variety of the type and the quantity of the information representing the attribute of the search result to be displayed are greater when the distance is shorter. (Feng: par. [0044] “Fig. 5A shows a case where the smallest distance range is selected” implies a shorter distance is specified based on the user selects a variety of type of the information disclosed in Figs. 1B-1F, further in pars. [0046] “the closest POI that is located at about 0.2 miles from the current position…” [0056] “the shortest time number can reach this restaurant in about six minutes” implies to the shorter distance as know by a skilled artisan, and [0069]; and Tu: see figs. 5E and 5F as shown “quantity” corresponding the modified distance range(s); and pars. [0047 and 50-53] as explained above to the “quantity”; and par. [0019] wherein the “a zoom” is illustrated the adjusting/modifying the view distance corresponding the displaying type and quantity in the search screen/user interface).

Regarding claim 3, Zafar, Feng, and Tu teach: wherein the display-controlling determines whether the search result or an organization to which the search result belongs bears a relationship with a user of the terminal (Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…” wherein the accessed content from the directory server being an association with or relevance to (as “bears a relationship”) and provides content to the user terminal implies determines the search result; and Feng: see par. [0042] displaying the identified POI (e.g., restaurant, airports, theaters, etc. = organization) as search result with location having distance range associated with=relationship to the current user vehicle location or a location specified by the user with the computing device/navigation system=terminal), and in a case of having determined that the relationship exists, issues the command to the terminal to display information representing that the relationship exists, at the position corresponding to the search result on the map. (again see Zafar: abstract: “the user terminal may provide the identifier … the directory server may access the audiovisual content and provide it to the user terminal…” and fig. 6 as shown displaying search result with the information, the address/location, and map; and Feng: see fig. 1 and par. [0042]; and Tu: figs. 5E-5G as shown the organization is founded within the distance range displayed to the search screen such that user selects=commands for map display in navigation system; and pars. [0047 and 50-54])

Regarding claim 4, Zafar teaches: wherein the display-controlling determines that the relationship exists in a case where the search result or the organization is registered as a friend in an account of the user on a social networking service. (e.g., subscribers=organization is registered to the directory server for online directories in the directory list stored in the database associated with the user database, fig. 1, elements 140 and 130, fig. 4, element 420 and fig. 5, element 520, and col. 7, lines 20-32 and lines 54-67 to col. 8, lines 1-12)

Regarding claim 5, Zafar and Feng teach: wherein in the case of having determined that the relationship exists, the display- controlling issues the command to the terminal to display information regarding points that have been given to the user by the search result or the organization. (Zafar: fig. 6 as shown search result having the retrieve/issue a command for displaying information regarding points/location/map; and Feng: figs. 1; and pars. [0015] and [0046 and 69] as explained above)

Regarding claim 6, Zafar teaches: wherein the display-controlling issues the command to the terminal to display information representing an evaluation made by other users of the search result or an organization to which the search result belongs at the position of the search result on the map. (e.g., “customer ratings of subscriber”=an evaluation made by other users, see col. 9, lines 3-6)

determines whether3GDYfji,Application No.: 16/046,151Docket No.: 6547LN-000015-US the attribute of a user of the terminal matches a target user targeted by the search result or an organization to which the search result belongs, and in a case of having determined that the attribute matches, issues the command to the terminal to display information representing that the attribute of the user is matched, at the position on the map. (Zafar: fig. 6 as shown search result having the retrieve displaying information with address/location/map based on user selected category or entered search keyword(s); and Feng: figs. 1; and par. [0069] disclosed “checks whether…”=determining algorithm)
 
Regarding claim 8, Zafar, Feng, and Tu teach: wherein the information is displayed by an icon, a mark, a highlighting display, an animation display, a text display, or a combination of these. (Zafar: see fig. 1 via GUI for display information as text, highlighting display, etc.; and Feng: see figs. 1 via GUI for display icon, text, highlighting display, pars. [0047] “…(“DULAN’S RESTAURANT”) is highlighted…”, [0088] “icons indicating type ….”; and Tu: see figs. 2A-2E; and fig. 5E-5G)

Regarding claim 10, Feng and Tu teach: activating a predetermined menu of a social networking service in response to receiving a selection of the position. (Feng: fig. 1 shown as activated predetermined menu, par. [0022]; and Tu: figs. 1B-1D as shown as the predetermined menu of a social networking service, see pars. [0040-42 and 46-47] disclosed the selects=activates the predetermined menu)

a menu of a chat service or a menu of friend registration (again fig. 1 shown as the predetermined menu of a chat service(s), par. [0022])
.
Claims 9, 12-13 are rejected in the analysis of above claim 1; and therefore, the claims are rejected on that basis. Furthermore, regarding claim 12, Zafar teaches “transmitter configured to transmit a display request” (col. 4, lines 52-60 technically embedded the transmitter for communicating/translating the data/information between user terminal 110 and directory server 130, and further in col. 10, lines 43-50 “transmit a message to directory server 130 requesting the detailed listing information…”). This algorithm is also interpreted to the “transmitting a display request…” in claim 9 and 13, respectively.

Claims 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Feng, and Tu, and further in view of Miyakawa, US Pub. No. 20120203787 (hereinafter as “Miyakawa”).
Regarding claim 14, the claim is rejected by the same reasons set forth above to claim 1.  However, Zafar, Feng and Tu do not explicitly teach the newly added limitation: “wherein the processor is further configured to cause the information processing apparatus to perform, collecting and managing a relevance information table between a user and a place based on an identifier of the user of the terminal transmitted from the terminal in a database, the relevance information table including at least one of information regarding a relationship on social media between the user and each place, or user attribute information received from the terminal of the user.”
In the same field of endeavor (i.e., data processing), Miyakawa teaches: 
wherein the processor is further configured to cause the information processing apparatus to perform, 
collecting and managing a relevance information table between a user and a place based on an identifier of the user of the terminal transmitted from the terminal in a database (see fig. 6 at element 104 – Collected data storage section, which is interpreted as the database storing the collected information/data embedded the relevance information, also fig. 1 at element 112 – Evaluation data storage section is interpreted the managing data/information embedded a relevance information as broadest reasonable interpretation (see MPEP 2111), Figs. 10-12 are shown the relevance information table including user name as interpreted as the user’s identifier, and par. [0007] wherein “ID data, position data of a mobile terminal related to a user and time data …” illustrated the user of the terminal uses to transmit data/information) , the relevance information table including at least one of information regarding a relationship on social media between the user and each place, information regarding a customer correspondence state at each place, target information of each place in terms of services and/or products provided thereby, or user attribute information received from the terminal of the user (again figs. 10-12 as shown the relevance information table including information regarding a user=customer correspondence stay point (fig. 12, e.g., stay point and position), which is interpreted as the state at each place (or point of interest (POI) or location).  *** Examiner’s note: since the claim recites the phrase “at least one of …., …, or…” as optional language, examiner only chooses one limitation for examining purpose)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Miyakawa would have provided Zafar, Feng, and Tu with the above indicated limitation for benefits of storing and retrieving the user position and any other relevance information from the table of the database efficiently in the navigated location (Miyakawa: see pars. [0049-52]).

Claims 16-18 are rejected in the analysis of above claim 14; and therefore, the claims are rejected on that basis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Feng, Tu, and Miyakawa, and further in view of FUSHIKI et al., US Pub. No. 20080294331 (hereinafter as “Fushiki”).
Regarding claim 15, the claim is rejected by the same reasons set forth above to claims 1 and 14. However, the combination of Zafar, Feng, Tu, and Miyakawa do not EXPLICILY teaches the newly added limitation: “wherein the display-controlling causes the terminal to additionally display on the map, relevance information extracted from the relevance information table stored in the database in connection with the user and at least one of a first place and a second place in response to the at least one of the first place and the second place being within a third distance from the reference position.”
In the same field of endeavor (i.e., data processing), Fushiki teaches: 
wherein the display-controlling causes the terminal to additionally display on the map (fig. 12 as show the displaying map on the user’s terminal with the display-controlling (e.g., mouse, touch point, etc.)), relevance information extracted from the relevance information table stored in the database in connection with the user (figs. 15-16 as shown the table(s) having the information/data, which are interpreted as the relevance information) stored in the database (see fig. 1 at elements 101-103, and 201-202) for retrieve=extract (see fig. 8 at element S42, S48, S50-S51) for displaying on the map (see fig. 12)) and at least one of a first place and a second place (fig. 12 is shown the car starting position as known the current position as interpreted as the first place and the destination=target place as interpreted as the second place) in response to the at least one of the first place and the second place being within a third distance from the reference position (fig. 2 as shown the routes from the car position=first place to destination=second place with the route A, route B, and route C with the distance, e.g., 25km, 29km, and 35km at element 231, which is embedded the “third distance from the reference position” as known by a skilled artisan)(Paragraphs 0016, 0065, 0091).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Fushiki would have provided Zafar, Feng, Tu and Miyakawa with the above indicated limitation for benefits of showing/guiding see pars. [0131-133]).

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101, Applicant’s amendment in claims 1, 9, 12-13 do not overcome the 35 U.S.C. 101 rejections under abstract idea (see the response to arguments section in the Office action mailed on 10/04/2021, pages 20-21).  See the rejections set forth above for details. 
Referring to claim rejections under 35 U.S.C. 103, the Applicant’s notice (see Remarks, page 9) to claim 1 (same as to claims 9 and 12-13) based on the amended limitation “adjusts, based on a user input, a type and a quantity of information…” has been fully considered, but is not persuasive in overcome the teachings of the above cited references (see the Examiner Interview Summary mailed on 12/27/2021). Because the Figs. 3-6 of Feng are shown the displaying search result(s) be able adjust/change, based on a user input or selection, the type, e.g., user selects point of interest (POI) name depending on the selected miles=distance between the reference position and the position/location corresponding to the retrieved/extracted search result.  Furthermore, Feng discloses in paragraphs [0007 and 0009], e.g., “the user may select a desired POI by specifying a category and sub-category of POI such as “Fast Food”…”, wherein the “select” by a user is illustrated the user “input” as known by a skilled artisan; and [0036] “When the user selects a type of …”, [0040] “since the user has selected the distance range key 77, it is highlighted as shown in FIG.3.”.  Thus, based on a user input, a type… of information…”.  
For at least above reason(s), the rejections are maintained.
Regarding new added claims 14-18, the newly amended limitations are moot in view of the new grounds of rejection using the Miyakawa’s teachings.  See the rejections set forth above for details. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169